Citation Nr: 0937564	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-17 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and January 2006 rating decisions.  
In January 2005, the RO, inter alia, denied service 
connection for multiple sclerosis.  The Veteran filed a 
notice of disagreement (NOD) in July 2005.  In January 2006, 
the RO, inter alia, denied service connection for prostate 
cancer, to include as due to herbicide exposure and denied 
service connection for type II diabetes mellitus, to include 
as due to herbicide exposure.  The Veteran filed a NOD in 
February 2006.  The RO issued statements of the case (SOC) in 
May 2006.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in June 2006.  


FINDINGS OF FACT

1.  There is competent medical and lay evidence of record 
that shows that currently diagnosed multiple sclerosis 
manifested to a compensable degree within seven years of the 
Veteran's discharge from service.

2.  The evidence of record shows that the Veteran did not 
have Type II diabetes mellitus during service or within one 
year of his discharge from service, and is not shown to be 
etiologically related to service, to include as due to 
herbicide exposure.

3.  The evidence of record shows that the Veteran did not 
have prostate cancer during service or within one year of his 
discharge from service, and is not shown to be etiologically 
related to service, to include as due to herbicide exposure.





CONCLUSIONS OF LAW

1.  Multiple sclerosis is presumed to have been incurred in 
active duty.  38 U.S.C.A.   §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Prostate cancer was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In light of the favorable determination with respect to the 
claim of entitlement to service connection for multiple 
sclerosis, the Board finds that no further discussion of VCAA 
compliance is necessary.  With respect to the remaining 
claims, in an October 2005 letter, issued prior to the 
respective decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The record reflects 
that the Veteran was not thereafter advised how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, lay statements, and information from the National 
Personnel Records Center (NPRC).  The Board notes that the 
Veteran has not been afforded a VA examination in response to 
his prostate cancer and diabetes mellitus claims.  The Board, 
however, finds that no such examination is required in this 
case.  For reasons detailed below, the claims are denied 
because of a lack of competent evidence of the Veteran's 
exposure to herbicide agents during his military service.  
The necessity of a VA examination is not at issue on this 
theory of entitlement.  As for a direct theory of 
entitlement, there is sufficient evidence to decide the 
claims.  Consequently, VA is under no duty to afford the 
Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing medical and 
lay evidence in support of his claims.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims for service connection for 
prostate cancer and Type II diabetes mellitus, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, there 
must be medical or competent lay evidence of a current 
disability; medical or competent lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
or competent lay evidence of a nexus between an in-service 
injury or disease and the current disability.  

          1.  Multiple sclerosis

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and multiple sclerosis becomes manifest to 
a compensable degree within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran's service treatment records are devoid of any 
relevant complaints or findings referable to multiple 
sclerosis during service.  In a February 2006 statement, 
however, the Veteran maintained that at the time of his 
separation and immediately thereafter, he experienced 
symptoms of loss of balance, fatigue, and heat intolerance, 
but at that time the symptoms were infrequent and so were not 
given much concern.  In VA Form 9 dated in May 2006, the 
Veteran reiterated that during and after service, he 
experienced symptoms of loss of balance.  He claimed that 
these episodes were not very frequent initially, and he did 
not attribute these episodes as related to a physical or 
medical problem.  He maintained that after his separation 
from service, the episodes continued and increased in 
frequency and severity.  In time, he began to experience 
symptoms of fatigue and heat intolerance.  In a February 2006 
statement, the Veteran's wife reported that she married the 
Veteran during his military service (in 1963) and during that 
period of time and after his separation from service, she 
observed various incidents where he appeared unstable, lost 
his balance, stumbled, and fell.  The instances were 
infrequent initially and so were not given any significance 
but worsened over time to include new onset of fatigue and 
heat intolerance.  

Private medical records show that the Veteran was diagnosed 
with multiple sclerosis in 2002.  In addition, in an April 
2002 letter, Dr. P.W. related that he had previously seen the 
Veteran in June 1999 during which time the Veteran reported 
on a six-month history of a sense of positional unsteadiness 
when he turned quickly.  At the current exam, the Veteran 
reported that since his disc surgery, he had experienced what 
he felt was proximal leg weakness bilaterally, and his 
overall symptoms had worsened.  In a November 2002 letter, 
Dr. M.F. related that the Veteran reported that he had no 
"real" sensory complaints prior to lumbar surgery, but in 
the Fall of 2001, he developed numbness in his feet and 
fingers.  Dr. M.F. described the Veteran's case as "quite 
complex."  A January 2003 private medical record noted that 
"for years" the Veteran had had an unsteady gait, and in 
late 2001, he developed increased difficulty walking and 
numbness of his hands and feet.  An April 2003 VA intestines 
examination report noted the Veteran had been diagnosed with 
multiple sclerosis and that in retrospect, the Veteran and 
his wife felt that he had symptoms going back "about 15 
years."  His main problem had been intermittent imbalance 
which worsened three or four years ago.  

In a December 2004 letter, Dr. A.C.K-L. noted that the 
Veteran served in Okinawa and that he reported that he was 
stationed where there was a weapons storage facility that 
included large barrels of munitions, some of which might have 
contained Agent Orange.  Dr. A.C.K-L. indicated that the 
Veteran was diagnosed with several disorders, including 
multiple sclerosis.  Dr. A.C.K-L. maintained that because of 
the Veteran's possible exposure to Agent Orange, he should be 
considered for service-connected compensation benefits. 

In a March 2006 letter, Dr. P.W. reported that the Veteran 
was referred to him on a neurologic consultation in April 
2002.  Dr. P.W. indicated that the Veteran was diagnosed with 
multiple sclerosis.  Dr. P.W. opined that it was as likely as 
not that the Veteran's multiple sclerosis had its onset 
within seven years of his service.  Dr. P.W. explained that 
patients often had a long clinical course of intermittent 
symptoms, which were ignored or not diagnosed before finally 
reaching the diagnosis of multiple sclerosis.  Dr. P.W. noted 
that the Veteran had a history of intermittent episodes of 
stumbling, losing balance, falling, unstable gait, fatigue, 
and heat intolerance prior to 1973.  

In an April 2006 letter, Dr. J.G. reported that he had been 
treating the Veteran for multiple sclerosis since September 
2003.  Dr. J.G. explained that multiple sclerosis was a 
progressive, lifetime disease that had resulted in the 
Veteran's loss of use of his legs and subsequent confinement 
to a wheelchair.    

As noted above, the Veteran's service treatment records are 
absent any relevant complaints or findings referable to 
multiple sclerosis during service.  The Veteran, however, 
contends that he experienced symptoms of multiple sclerosis 
at the time of his separation and immediately thereafter 
manifested by loss of balance, fatigue, and heat intolerance.  
The statement from the Veteran's wife corroborates his 
assertion.  The Board finds that the Veteran and his wife are 
competent to describe readily observable features or symptoms 
of illness such as loss of balance, fatigue, and heat 
intolerance.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
As to credibility, there are some inconsistencies concerning 
the date of onset of symptoms reported in the statements 
submitted in support of the claim compared to statements made 
to health care providers during the course of medical 
treatment and examination.  The Board, however, does 
acknowledge that Dr. P.W. explained that patients often had a 
long clinical course of intermittent symptoms, which were 
ignored or not diagnosed before finally reaching the 
diagnosis of multiple sclerosis.  Indeed, VA established a 
long presumptive period (7 years) within which the disease 
will be considered to have been incurred in service.  Dr. 
P.W. has opined that it was as likely as not that the 
Veteran's multiple sclerosis had its onset within seven years 
of his service.  Therefore, the Board will resolve all 
reasonable doubt in favor of the Veteran that any 
inconsistency in the record with respect to the date of onset 
of symptoms is not due to any untruthfulness but rather due 
to the inherent difficulty of recognizing symptoms associated 
with multiple sclerosis as explained by Dr. P.W.  

In so finding, the Board observes that the claimed disease is 
not required to be diagnosed in the presumptive period but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c) (2009).  In 
concluding that it was as likely as not that the Veteran's 
multiple sclerosis had its onset within seven years of his 
service, Dr. P.W. clearly did not find an unreasonable time 
lapse between manifestations of the disease prior to 1973 and 
its subsequent diagnosis in 2002.  There is no other medical 
basis to the contrary of this point.  There is also no 
competent medical opinion evidence to the contrary of Dr. 
P.W.'s opinion.  Resolving reasonable doubt in favor of the 
Veteran, the Board finds that it is shown by such acceptable 
medical and lay evidence, characteristic manifestations of 
the disease to the required compensable degree within the 
presumptive period.  This is consistent with evaluating 
multiple sclerosis under the Schedule of Ratings for 
neurological disorders.  Under Diagnostic Code 8018, multiple 
sclerosis is assigned at a minimum a 30 percent rating 
regardless of the current symptomatology.  Therefore, for the 
foregoing reasons, and resolving any doubt in the Veteran's 
favor, the Board finds that service connection for multiple 
sclerosis is warranted.   

          2.  Prostate cancer and Type II diabetes mellitus

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus or a malignant 
tumor becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f) (West 2002). 
Diseases associated with such exposure are set forth in 38 
C.F.R. § 3.309(e) (2009), and include Type II diabetes 
mellitus and prostate cancer.

In a July 2005 statement, the Veteran maintained that at 
various times he was in charge of transporting various 
munitions by convoy from the ships to the storage depot some 
distance away in addition to inspecting how it was prepared 
for transporting.  He believed chemical weapons, defoliants, 
toxins, and/or gases might have been stored there as in 1962, 
defoliants were first used in Vietnam.  In a February 2006 
statement, the Veteran acknowledged that he never set foot in 
Vietnam.  Rather, he contended he might have been exposed to 
herbicides stored in Okinawa between 1962 and 1963.  He also 
maintained that he had had symptoms of increased thirst and 
frequent urination "for numerous years and had upon [his] 
separation from the Corps or very shortly thereafter."  In a 
February 2006 statement, the Veteran's wife reported that she 
married the Veteran during his military service (in 1963) and 
during that period of time and after his separation from 
service, the Veteran was constantly thirsty and required 
frequent urination.  

In February 2006, in response to an inquiry as to whether 
there was any evidence of the Veteran's exposure to 
herbicides at a marine storage facility in Okinawa between 
June 1962 and May 1963 while assigned to the Supply Company, 
3rd Marines, FSR, the NPRC responded in the negative.  The 
Board adds that the Department of Defense has also 
specifically provided that there is no documentation of use 
or storage of Agent Orange or other herbicides in Okinawa.

In a December 2004 letter, Dr. A.C.K-L. noted that the 
Veteran served in Okinawa and that he reported that he was 
stationed where there was a weapons storage facility that 
included large barrels of munitions, some of which might have 
been Agent Orange.  Dr. A.C.K-L. indicated that the Veteran 
was diagnosed with several disorders, including prostate 
cancer and Type II diabetes.  Dr. A.C.K-L. maintained that 
because of the Veteran's possible exposure to Agent Orange, 
he should be considered for service-connected compensation 
benefits. 

A December 1991 private treatment record noted that the 
Veteran's blood sugar was marginally elevated.  Private 
medical records show the Veteran was diagnosed with prostate 
cancer in 1993.  In a May 2000 private medical record, Dr. 
J.C. noted that the Veteran had a 4 to 5 year history of 
diabetes mellitus for which he took oral agents, and he 
adhered to "diet therapy."  In an April 2002 letter, Dr. 
P.W. related that since last seen 3 years ago, the Veteran 
was now being treated for diabetes.  In a November 2002 
letter, Dr. M.F. related that the Veteran had had diabetes 
for about 3 years.  A November 2002 VA treatment record noted 
that the Veteran had had type II diabetes mellitus for the 
past 3 years.   

While the medical evidence of record shows that the Veteran 
is currently diagnosed with diseases associated with exposure 
to certain herbicide agents (Type II diabetes mellitus and 
prostate cancer), the Veteran does not contend, nor does the 
evidence show, that he served in the Republic of Vietnam 
during the requisite period.  As such, the Veteran may not 
avail himself of the presumption set forth in 38 U.S.C.A. § 
1116.  Notwithstanding the foregoing, the United States Court 
of Appeals for the Federal Circuit has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), rev'd 
in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

There is no documentation of use or storage of Agent Orange 
or other herbicides in Okinawa notwithstanding the Veteran's 
speculation to the contrary.  As such, service connection for 
Type II diabetes mellitus and prostate cancer as due to 
herbicide exposure is not warranted on this basis.

In the alternative, the Veteran and his wife contend that the 
Veteran had symptoms of increased thirst and frequent 
urination at separation and/or immediately thereafter.  The 
Board finds that the Veteran and his wife are competent to 
describe readily observable features or symptoms of illness 
such as increased thirst and frequent urination.  Layno, 6 
Vet. App. at 469-70.  The competent medical evidence of 
record, however, greatly outweighs the lay evidence of 
symptoms as the question of whether the Veteran has the 
disease of diabetes involves a complex medical question.  
There is no medical evidence of a chronic disease manifested 
by diabetes from the Veteran's discharge from service in 1966 
until 1991 notwithstanding claimed recurrent bouts of 
increased thirst and frequent urination.  Then, in 1991, the 
Veteran's blood sugar was only noted to be marginally 
elevated.  No diabetic disease process was noted.  The 
private and VA treatment records show the Veteran's treating 
physicians indicated that the disease manifested thereafter 
in the late 1990s.  As for prostate cancer, the Veteran does 
not contend, and the evidence does not show, that he had 
symptoms of prostate cancer in service.  Private medical 
records show the Veteran's prostate cancer did not manifest 
until many years after his discharge from service.  
Therefore, service connection is not warranted for Type II 
diabetes mellitus and prostate cancer on a direct or 
presumptive basis where both diseases clearly manifested many 
years after the Veteran's discharge from service. 

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for multiple sclerosis is granted.

Service connection for prostate cancer, to include as due to 
herbicide exposure is denied.

Service connection for type II diabetes mellitus, to include 
as due to herbicide exposure is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


